Citation Nr: 0329348	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-15 293	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine with visual disturbance.

2.  Entitlement to service connection for migraine with 
visual disturbance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The veteran's active military service extended from March 
1966 to March 1969 and from April 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for migraine headaches with visual disturbance.

In March 2003, a hearing was held before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for migraine with visual 
disturbance in May 1969.  The veteran was notified of this 
decision in May 1969 but did not file an appeal. 

3.  The evidence received since the May 1969 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The veteran has migraines that are related to his period 
of active service. 




CONCLUSIONS OF LAW

1.  The May 1969 decision of the RO denying service 
connection for migraine with visual disturbance is final.  38 
U.S.C. 4005 (1964); 38 C.F.R. 3.104(a), 19.129(a) (1969).  

2.  Evidence received since the May 1969 RO decision denying 
service connection for migraine headaches with visual 
disturbance is new and material, and the veteran's claim for 
service connection for migraine with visual disturbance is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  Migraine headaches with visual disturbance were incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening and granting the 
claim of service connection for migraine with visual 
disturbance and a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the Board 
will consider whether new and material evidence has been 
submitted since the final October 1997 Board decision.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, supra.  

In this case, the RO denied service connection for migraine 
with visual disturbance in a May 1969 rating decision and 
notified the veteran of the decision that same month.  The 
veteran did not appeal the RO decision and it became final.  
38 U.S.C. 4005 (1964); 38 C.F.R. 3.104(a), 19.129(a) (1969).

The matter under consideration in this case is whether 
migraine headaches were incurred, or aggravated by, the 
veteran's active military service.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the May 1969 RO decision on the 
merits which is relevant to, and probative of, this matter 
under consideration.  

The evidence of record at the time of the May 1969 RO rating 
decision which was relevant to the veteran's claim for 
service connection for migraine headaches was the veteran's 
service medical records from his period of active military 
service from 1966 to 1969.  These records show that a history 
of migraine headaches was not noted on the veteran's entrance 
examination.  However, these records also reveal veteran was 
treated for migraine headaches during this period of service 
and that he indicated to treating physicians that he had a 
history of migraine headaches dating back to when he was 
eleven years old.

In this case the evidence submitted since the May 1969 RO  
decision includes VA treatment record and examination 
reports, the veteran's testimony from a March 2003 hearing, 
and most importantly his service medical records from his 
second period of military service which was from April 1970 
to April 1973.  The Board concludes that this evidence is new 
because it was not before the RO when it denied service 
connection for migraine headaches in May 1969.  This evidence 
is "material" because it bears directly and substantially 
upon the specific matter under consideration.  In issues 
involving service connection complete copies of the veteran's 
service medical records are always relevant to issue at hand.  
The evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the May 1969 RO 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The veteran 
claim for entitlement to service connection for migraine 
headaches with visual disturbance is reopened.  

Turning to the merits of the claim, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  

"The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § Sec. 3.304(b) (2003).

More recent guidance has held that to "rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the Department of 
Veterans Affairs (VA) must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches."  VAOPGCPREC  3-2003.  This opinion also states 
that 38 C.F.R. § 3.306(b) "properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111."  VAOPGCPREC  3-
2003.  

The veteran's May 1966 entrance examination reveals normal 
clinical evaluations of the veteran's head and neurologic 
system.  There is no indication on the examination report, or 
the accompanying report of medical history, that the veteran 
had any history of migraine prior to service.  Service 
department treatment records reveal that beginning in 
approximately August 1966 the veteran had complaints of 
migraine headaches, with visual disturbance, on a regular 
basis.  

A January 1967 service department neurology consultation 
record indicates that the veteran had complaints of 
headaches.  The report states that "ever since age 11 
patient has had recurrent stereo-typed headaches originally 
occurring perhaps once a month and now occurring three or 
four times a month."  The record documented the veteran's 
migraine symptoms of pain and visual disturbance and 
indicated that treatment with medication would be used to 
attempt to control the veteran's migraines.  An April 1967 
treatment record reveals that the veteran had three severe 
headaches within the past month.  An August 1967 treatment 
record reveals that the veteran had "no bad headaches since 
being seen here in mid-June."  This record indicates that 
the veteran did in fact have migraine attacks, but that he 
was able to treat them with medication and portable oxygen 
therapy to abort the most serious symptoms.  This record 
specifically indicates that the veteran had used the oxygen 
therapy a total of seven times for attacks between mid-June 
1967 and August 21, 1967.  The service medical records 
further reveal that the veteran was placed on a medical 
profile during most of his first period of military service 
because of his migraine headaches.  The veteran's February 
1969 separation examination notes that the veteran was on a 
profile because he suffered from migraine headaches with 
vision loss.  

An April 2001 VA examination report reveals that the veteran 
has a current diagnosis of migraine and VA treatment records 
have been obtained showing that he occasionally receives 
treatment for this disability.

In March 2003 the veteran presented sworn testimony before 
the undersigned Veterans Law Judge.  The veteran testified 
that he did not have a history of migraines before service 
and that he believes that his migraine headache disability 
was incurred during service as the result of a head injury.  
At this point the Board notes that the veteran's service 
medical records appear to be complete and there is no 
indication in these records that the veteran suffered a head 
injury during any period of active service.  

The evidence supports a grant of service connection for 
migraine.  The veteran has a current medical diagnosis of 
migraines.  The veteran clearly had extensive treatment for 
migraines during his first period of military service in the 
1960s.  Migraines were not noted on the veteran's 1966 
entrance examination report.  As such, the veteran is 
presumed to been of sound condition and free of migraines 
upon entrance to service.  38 C.F.R. § Sec. 3.304 (2003).  
Even if the veteran did have a pre-existing history of 
migraines as indicated in the service treatment records, 
these records also suggest that the frequency of the 
veteran's migraines increased from approximately once a month 
to three to four times a month, perhaps during service.  The 
August 1967 treatment record reveals that the veteran had 
seven migraine attacks in the prior month and a half alone.  
As such, even if the veteran's migraine headaches clearly and 
unmistakably pre-existed his entry into active service, it 
can not be said that migraine clearly and unmistakably were 
not aggravated in service.  Thus the presumption of soundness 
at entry is not rebutted.  See VAOPGCPREC  3-2003.  Since 
convincing evidence reflects that the veteran currently has 
migraine that is related to the migraine exhibited in 
service, a basis for service connection exists.    


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for migraine with 
visual disturbance is reopened.  

Service connection for migraine with visual disturbance is 
granted.



	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



